Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash US 20130072207 in view of Lotter US 20160134355/US 9780863

1. A method comprising: 
receiving, at a wireless signal booster, wireless signals on two or more frequencies (Ash: fig. 2, unit 10 [0014] - The presently disclosed apparatus is a smart frequency selective repeater 10. It utilizes frequency information received from a nearby cell phone 20 to adjust signal filtering in order to boost signal strength at a selected frequency between the cell phone 20 and the base station BS); 
(Ash: fig. 2, unit 20 [0016] - The operating frequency is transmitted by the cell phone 20 continuously in accordance with a software application 25 stored in cell phone memory and executed by the cell phone's processor. Repeater 10 receives the cell phone's signal and adjusts its process to the operating frequency), the mobile device being connected to the wireless signal booster using a first wireless communication connection, the mobile device being connected to a network using a second wireless communication (Ash: [0003] - Cellular telephony in the United States operates on the 850 MHz and 1900 MHz bands and other bands are also coming into use. Each of these bands are divided into channels and each channel is able to carry a large number of separate telephony signals where each signal is centered on a specific UHF frequency….. [0005] Cell phones automatically capture and switch their operation to a specific frequency and multiplexing protocol that is identified to it by a base station during a handshake process. Because of mobility, the cell phone may be handed-off frequently to a different base station which may require a change in the frequency used, i.e., another handshake. The frequency of use and multiplex protocol is stored in cell phone memory …. [0016] Cell phones 20 adapt their operating frequency as dictated by the base stations BS through which they operate. This operating frequency is stored in cell phone memory which is very well known), and the mobile device providing a frequency of the network in response to the interrogating by the wireless signal booster (Ash: fig. 2, unit 20 [0016] - The operating frequency is transmitted by the cell phone 20 continuously in accordance with a software application 25 stored in cell phone memory and executed by the cell phone's processor. Repeater 10 receives the cell phone's signal and adjusts its process to the operating frequency… [0018] As above, this circuit enables information relayed from base station BS to cell phone 10 to adjust the band pass within the circuit so as to exclude other frequencies and noise and only repeat and boost a selected RF frequency or pass band of frequencies); 
selecting, based on the retrieved frequency, one selected frequency from the two or more frequencies (Ash: [0018] - As with the circuit of FIG. 1, controller C receives the operating frequency information from cell phone 20. Controller C adjusts their band pass by adjusting the local oscillator LO1, LO2 IF. As above, this circuit enables information relayed from base station BS to cell phone 10 to adjust the band pass within the circuit so as to exclude other frequencies and noise and only repeat and boost a selected RF frequency or pass band of frequencies); and 
selectively boosting, by the wireless signal booster, the wireless signals of the selected frequency from the two or more frequencies, the selectively boosting repeating the wireless signals from the selected frequency in a boosted state for a wireless signal recipient device (Ash: [0014] - It utilizes frequency information received from a nearby cell phone 20 to adjust signal filtering in order to boost signal strength at a selected frequency between the cell phone 20 and the base station BS … [0018] - As with the circuit of FIG. 1, controller C receives the operating frequency information from cell phone 20. Controller C adjusts their band pass by adjusting the local oscillator LO1, LO2 IF. As above, this circuit enables information relayed from base station BS to cell phone 10 to adjust the band pass within the circuit so as to exclude other frequencies and noise and only repeat and boost a selected RF frequency or pass band of frequencies). 
Lotter further teaches interrogating by the wireless signal booster (Lotter: [0023] - where the booster 120 interrogates 455 an external device 450) in order to retrieve its required configuration [0023]
Thus, it would have been obvious to ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into Ash’s invention in order to retrieve its required configuration [0023], as taught by Lotter.

2. The method of claim 1, further comprising: retrieving booster configuration information from a memory storing booster configuration information for at least two frequencies of the two or more frequencies (Ash: [0016], Lotter: [0028]). 

3. The method of claim 2, Ash merely discloses wherein the wireless signal booster includes the memory (Lotter: [0020]).

4. The method of claim 2, wherein the memory is remote from the booster and connected to the booster by a communication network (Ash: [0016], Lotter: [0023]). 

5. The method of claim 2, wherein the mobile device includes the memory (Ash: [0020], Lotter: [0020]). 

6. The method of claim 1, wherein the wireless signal booster periodically retrieves the frequency of operation of the mobile device from the mobile device (Ash: [0016], Lotter: [0025]). 

Regarding claims 7-12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is a “system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Arguments
           Applicant's arguments filed on 02/10/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
           According to claim 1, interrogating, by the wireless signal booster, a mobile device to retrieve a frequency of operation of the mobile device.. and the mobile device providing a frequency of the network in response to the interrogating by the wireless signal booster. Such a distinction is not disclosed in Ash-Lotter.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 4-6, unit 125) of Lotter, for example: FIG. 4 illustrates a system and method 400 where the booster 120 interrogates 455 
For example, a cellular phone can be connected to the booster using a technology such as Bluetooth or Bluetooth LE. Using this connection, the booster can retrieve the name of the network the phone is connected to from the phone and configure itself to boost this operator's network (herein it’s considered same as interrogating, by the wireless signal booster, a mobile device to retrieve a frequency of operation of the mobile device.. and the mobile device providing a frequency of the network in response to the interrogating by the wireless signal booster).
Furthermore, the Examiner would like to draw attention to (fig. 5, unit 125) of Lotter, for example: FIG. 5 illustrates in accordance with a third set of implementations, a sub-configuration can be retrieved. Under some conditions, for example when a booster is directly connected to a M2M (machine to machine) module, it is not required to boost all the frequencies of an operator. In this case, in addition to retrieving the operator name and configuration of the booster, a sub configuration can be retrieved to allow the booster to only boost the frequencies actually in use by the M2M module as opposed to all the frequencies on which the operator's signal is broadcasted (herein it’s considered same as interrogating, by the wireless signal booster, a mobile device to retrieve a frequency of operation of the mobile device… and the mobile device providing a frequency of the network in response to the interrogating by the wireless signal booster).

Furthermore, the Examiner would like to draw attention to (fig. 6, unit 125) of Lotter, for example: FIG. 6 illustrates a system and method 600 where the actual frequencies being used by 
Thus, for the above reason, the prior art meet the claim limitation (herein it’s considered same as interrogating, by the wireless signal booster, a mobile device to retrieve a frequency of operation of the mobile device… and the mobile device providing a frequency of the network in response to the interrogating by the wireless signal booster).

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.
Remark: 
In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415